.i\'   ;- '"     .,_'
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of!     S.
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November 1, 1987)
                                          v.

                                    Jose Rizo-Rocha                                                CaseNumber: 3:19-mj-22187

                                                                                                   Ben"aminP L
                                                                                                   Defendant's Attorney


         REGISTRATION NO. 34940308
                                                                                                                                      MAY 3 1 2019
         THE DEFENDANT:
          i:gi pleaded guilty to count(s) _l~of~C~om~p';'.la:'.'.i'..'..nt:__ _ _ _ _ _ _ _ _ _419~0~urrf'1:!.~11J~f19.!Rlj!UgQlr~sTI!llis~~Llc;)]~:Jc::io1J.uJERflT~~I
                                                                                                                                  01 1 1

          D was found guilty to count(s)                                                        ...,..._,~,------'D""E._P~UT:..,:Y~
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                    Nature of Offense                                                                         Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               I

               D The defendant has been found not guilty on count( s)
                                                                                          -------------------
               0 Count(s)                                                                           dismissed on the motion of the United States.
                              -----------------~



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         0 TIME SERVED                                       .r:( __l _d--_ _ _ _ _ days
               i:gJ  Assessment: $10 WAIVED i:gj Fine: WAIVED
               lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               tj).e defendant's possession at the time of arrest upon their deportation or removaL  ,
               Gi\yQ.1111 reco~ends defendant be deported/removed with relative, ~Of I Y<: 12.o - \211..D charged in case
          \0\ I 1 1j    'rJ. J I ~/7\              .
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Friday, May 31, 2019
                                                                                                Date of Imposition of Sentence


           Received      -"-/_/ti_,,-~,_.:--_·____                                              :Jvlicliae{J. Seng
                          DUSM                                                                  HONORABLE MICHAEL J. SENG
                                                                                                UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                  3:19-mj-22187
